Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Bryant H. Hudson, III, M.D.
(O.1 File No. H-11-40322-9),

Petitioner
v.
The Inspector General.
Docket No. C-11-606
Decision No. CR2472
Date: December 9, 2011
DECISION

The hearing request of Petitioner, Bryant H. Hudson, III, M.D., is dismissed pursuant to
42 C.F.R. § 1005.2(e)(3) for abandonment.

I. Background

The Inspector General (I.G.) notified Petitioner by letter dated June 30, 2011, that he was
being excluded from participation in Medicare, Medicaid, and all federal health care
programs for five-years. The LG. excluded Petitioner, pursuant to section 1128(a)(2) of
the Social Security Act (Act), based upon his conviction in the Circuit Court of
Montgomery County, Alabama of a criminal offense related to neglect or abuse of
patients in connection with the delivery of a health care item or service.

Petitioner timely requested a hearing by letter dated July 12, 2011. The case was
assigned to me for hearing and decision on July 21, 2011. I convened a prehearing
conference by telephone on August 3, 2011, the substance of which is memorialized in
my August 4, 2011 Prehearing Conference Order and Schedule for Filing Briefs and
Documentary Evidence (Prehearing Order).

In accordance with my Prehearing Order, the I.G. filed its motion for summary judgment
and proposed exhibits on September 19, 2011. My Prehearing Order directed that
2

Petitioner file his response to the I.G.’s motion with supporting memorandum and
exhibits not later than November 4, 2011. My office did not receive Petitioner’s
response, and, on November 10, 2011, my office contacted Petitioner’s counsel of record,
Robert J. Russell, Jr., Esquire. Mr. Russell stated that he no longer represents Petitioner
and that he would not file a notice of withdrawal.

On November 14, 2011, I sua sponte granted Petitioner an extension of time and ordered
Petitioner to file his response to the I.G. motion for summary judgment no later than
November 28, 2011. I warned Petitioner that, if no response was received, I may treat his
request for hearing as abandoned and dismiss his request pursuant to 42 C.F.R. §
1005.2(e)(3). To date, my office has not received a response from Petitioner.

II. Discussion

The sole issue in this case is whether Petitioner’s request for hearing must be dismissed.
An Administrative Law Judge (ALJ) is required to dismiss a request for hearing when a
petitioner has abandoned his or her hearing request. 42 C.F.R. § 1005.2(e)(3).

Petitioner has not responded to the I.G. motion for summary judgment. Petitioner has
also failed to meet the filing deadlines that I established in my August 4, 2011 Prehearing
Order and as amended by my November 14, 2011 Order. I find that Petitioner has
abandoned his request for a hearing. Accordingly, I dismiss this matter, pursuant to 42
CFR. § 1005.2(e)(3).

III. Conclusion

For the foregoing reasons, Petitioner’s request for hearing is dismissed.

/s/
Keith W. Sickendick
Administrative Law Judge

